Mikoll, J. (dissenting). I respectfully dissent.
The County Court weighed and considered all the relevant facts and circumstances in determining whether to grant or deny the filing of a late notice of claim. Its decision is well within the perimeters of discretion reserved to it by subdivision 5 of section 50-e of the General Municipal Law and should not be disturbed.
Greenblott, Main and Casey, JJ., concur with Mahoney, P. J.; Mikoll, J., dissents and votes to affirm in a separate opinion.
Order reversed, on the law and the facts, without costs, and leave to file a late claim pursuant to section 50-e of the General Municipal Law granted.